Title: To Thomas Jefferson from Albert Gallatin, 23 July 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            
                                23 July 1807
                     
                        
                        
                            Indiana
                        
                        
                            Lead mines
                        
                        
                            May be leased for five years by 
                            5
                            Sec. of Act
                        
                            of 3 March 1807. page 336 last session
                        From the papers of Gen. Guest deceased memoranda of a lead mine in Indiana fell into the hands of his sons;
                            one of whom assisted by John Shouse are said to have discovered it. They have quarrelled: and the enclosed distinct
                            proposals were made by John Shouse, and by Bledsoe in the name of the Guests.
                        My answer heretofore has been that we did not mean to pay for discoveries; but that we would on equal terms
                            give the preference in a lease to the discoverer. They have refused to state where the mine is; and Shouse’s proposal to
                            work it gratis for five years seems inadmissible. A few year’s lease as proposed by the others is not
                            authorised by law. But I think that if that was reduced to five years, the other conditions might be admitted. Shouse,
                            however, says that by Guest’s death, he alone knows the mine—Respectfully
                        
                            Albert Gallatin
                     
                        
                    